F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                             SEP 17 2001
                          FOR THE TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                                Clerk

 GLENN R. STEVENS,

              Petitioner - Appellant,

 v.                                                     No. 01-1163
                                                       (No. 01-Z-376)
 PEOPLE OF THE STATE OF                             (District of Colorado)
 COLORADO, ATTORNEY
 GENERAL OF THE STATE OF
 COLORADO,

              Respondents - Appellees.


                           ORDER AND JUDGMENT           *




Before EBEL , KELLY , and LUCERO , Circuit Judges.


      Pro se petitioner Glenn R. Stevens, a Colorado state prisoner, seeks a

certificate of appealability (“COA”) pursuant to 28 U.S.C. § 2253(c) to challenge

the district court’s denial of his petition for a writ of habeas corpus. We

conclude that Stevens has not made a substantial showing of the denial of a



      *
         The case is unanimously ordered submitted without oral argument
pursuant to Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. The Court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
constitutional right, § 2253(c)(2), and we deny COA.

       Stevens pleaded guilty to charges of aggravated robbery, conspiracy, and

intimidation of a witness, and he is serving a term of twenty-three years

imprisonment. In his habeas application, Stevens claims that he was deprived of

his rights to due process and equal protection because he was convicted under

state statutes that were published in the Colorado Revised Statutes without an

enacting clause. While it is true that the Colorado Constitution requires inclusion

of an enacting clause in and publication of each state law,        1
                                                                       Stevens does not

dispute that each of the statutes he was convicted under was published, with the

enactment clause, in the Session Laws of Colorado.            See Colo. Rev. Stat. § 24-

70-223(1) (providing for such publication). We thus find Stevens’ application to

be without merit.

       For substantially the reasons of the district court, the application for COA

is DENIED , and the appeal is     DISMISSED . Petitioner’s motion to proceed in

forma pauperis is GRANTED .

       The mandate shall issue forthwith.

                                                        Entered for the Court,



       1
          Colo. Const. art. V, § 18 (“The style of the laws of this state shall be:
‘Be it enacted by the General Assembly of the State of Colorado’.”);      id. art.
XVIII, § 8 (“The general assembly shall provide for the publication of the laws
passed at each session thereof.”).

                                            -2-
      Carlos F. Lucero
      Circuit Judge




-3-